Citation Nr: 1020798	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-34 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
disabling for conversion disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which, inter alia, 
continued the Veteran's 30 percent disability rating for his 
conversion disorder.

In September 2007, the Veteran appeared and testified at a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A copy of the transcript is included in the record.

In May 2010, the Veteran, through his representative, waived 
RO consideration of the evidence submitted following the most 
recent review by the Agency of Original Jurisdiction (AOJ).  
38 C.F.R. § 20.1304(c) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected conversion disorder has been 
shown to be manifested by total occupational and social 
impairment, due to such symptoms as persistent auditory and 
visual command hallucinations; suicidal and homicidal 
ideations; anhedonia; insomnia; disorientation to place; 
nightmares; poor concentration; crying spells; and memory 
loss, to include confusion about his own name.




CONCLUSION OF LAW

The criteria for a 100 percent rating for conversion disorder 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 
9424 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A December 2005 letter, provided to the Veteran before the 
September 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it 
informed the Veteran of what evidence was needed to establish 
his claim, what VA would do and had done, and what evidence 
he should provide.  The December 2005 letter also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2006, and again in 
January 2010.

With respect to the Veteran's increased claim, the Federal 
Circuit has held that VA's duty to notify, codified at 38 
U.S.C.A. § 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, VA 
treatment records, and available private treatment records.  
The Veteran was also provided the opportunity to present 
testimony at a hearing before a DRO.  Thus, the Board 
considers the VA's duty to assist satisfied.  Accordingly, 
the Board finds that no further assistance to the Veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. § 
5103A (2009).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Conversion disorder is rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9424.  38 
C.F.R. § 4.130.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends in a December 2005 statement that his 
service-connected conversion disorder has gotten worse.  In 
the Veteran's October 2007 substantive appeal, his wife wrote 
that he "has difficulty following instructions no matter how 
simple they may be.  With complex instructions he gets 
aggressive.  He is always sad, depressed, [and] anxious with 
little or no concentration....He cannot complete any task no 
matter how simple....He has ideas of doing himself harm.  On 
several occasions he has mentioned ideas of killing himself.  
He continually talks to himself and with his imaginary 
friends who according to him call him and tell him things 
that make him afraid and give him panic attacks....He does not 
want to leave the house or share with friends and family 
members....He is afraid of being alone.  At night he screams a 
lot while he is asleep, he gets nightmares and he gets [up] 
and does not want to lie down, he wakes up in a chair 
watching his friend '[redacted].'"  The Veteran also alleged in 
a February 2008 document that he has all of the symptoms 
listed in the General Rating Formula for Mental Disorders 
that apply to a 100 percent disability rating.

At his September 2007 hearing before a DRO, the Veteran 
stated that his symptoms of conversion disorder include an 
inability to "go anywhere" because he becomes disoriented 
as to place and is "afraid of people," "a lot" of panic 
attacks, a lack of ability to drive, and a lack of capacity 
to be around "a lot of people."  Id. at p. 5.  The Veteran 
reported that he has never been hospitalized for his 
conversion disorder.  Id. at p. 6.  The Veteran's spouse 
reported that the Veteran tells her that he hears sounds that 
are not there, including lard frying, ocean waves moving, and 
people approaching.  Id. at pp. 9-10.  She stated that he 
also hears people talking about him, and asks her why they 
are doing so.  Id. at p. 10.  The Veteran's spouse also 
reported that the Veteran tells her that he has a friend 
named [redacted] who is with him, despite the fact that no such 
person is there, and the Veteran's spouse knows nobody by 
that name.  Id.  Finally, the Veteran's spouse stated that he 
has not been able to work since September 2002, when he 
started getting lost on the way to his job.  Id. at p. 11.

In October 2005, a VA psychiatrist noted that the Veteran 
reported feeling depressed and anhedonic (unable to 
experience pleasurable emotions), and with insomnia, memory 
loss, occasional death wishes, and visual hallucinations.  He 
diagnosed the Veteran with major depressive disorder without 
psychotic features, conversion disorder by history, and 
diminished cognitive functions.

The Veteran's private physician, J.J.R. Velez, M.D., found in 
October 2005 that the Veteran's symptoms included 
irritability, poor motivation, affective frailty, a mostly 
restrained response, difficulty understanding moderately 
complex and complex instructions, anxiety, sadness, poor 
concentration, immediate and remote memory problems, ideas of 
self-worthlessness, and self-destructive ideas.  Dr. Velez 
diagnosed the Veteran with severe major depression and 
posttraumatic stress disorder (PTSD), and assigned a GAF 
score of 31-40.

In November 2005, another VA psychiatrist performed a 
neuropsychological screening of the Veteran.  She noted that 
the Veteran's test results showed him to be in the severe 
cognitive impairment function range, but opined that his 
"degree of cooperation seemed questionable."

Dr. Velez evaluated the Veteran again in December 2005.  The 
Veteran reported feeling nervous, suicidal, and agoraphobic 
(afraid of being around other people), and having difficulty 
concentrating.  He also reported that he had fights with 
fellow employees, which caused him to stop working in 2000.  
The Veteran also reported having auditory hallucinations.  
Dr. Velez again diagnosed the Veteran with severe major 
depression and PTSD; he assigned a GAF score of 25 to 31.

The Veteran was provided with a VA examination of his mental 
disorder in January 2006.  The examiner noted that the claims 
file was unavailable for review, but he did review the 
Veteran's electronic medical record.  On examination, the 
examiner found that the Veteran was alert and in contact with 
reality, with a coherent and logical thought process.  He had 
no looseness of association and no evidence of disorganized 
speech.  There was no evidence of delusions or 
hallucinations.  The examiner opined that the Veteran had no 
phobias, no obsessions, no panic attacks, and no suicidal 
ideas.  The Veteran's mood was mildly depressed and anxious.  
His affect was broad and appropriate.  He was oriented to 
person, place, and time, and his memory for recent, remote, 
and immediate events was intact.  The Veteran had normal 
abstraction capacity and fair judgment and insight.  The 
examiner opined that the Veteran's symptoms were moderately 
interfering with his employment and social functioning.  The 
examiner diagnosed the Veteran with conversion disorder with 
anxiety and depressive features; he further opined that there 
was no evidence of dementia or cognitive impairment.  He 
assigned a GAF score of 65.

The Veteran was provided with another VA examination of his 
mental disorder in June 2007.  The examiner reviewed the 
claims file.  On examination, the Veteran was intact to 
person, time, and place.  His thought process and content 
were unremarkable.  He had no delusions or hallucinations, no 
obsessive or ritualistic behavior, average intelligence, and 
he understood the outcome of his behavior.  He had no panic 
attacks, suicidal or homicidal thoughts, good impulse 
control, and no episodes of violence.  The examiner noted 
that the Veteran had retired in 2000 based on his eligibility 
by age or duration of work.  The examiner diagnosed the 
Veteran with conversion disorder with anxiety and depressive 
features.  She assigned a GAF score of 65.  Finally, the 
examiner opined that the Veteran did not meet the criterion 
for a 100, 70, 50, 30, or 10 percent disability rating under 
the General Rating Formula for Mental Disorders; rather, she 
stated that the Veteran's "mental disorder symptoms are 
controlled by continuous medication."

Another private physician, T. Hernandez, M.D., M.P.H., noted 
in a January 2008 report that he had been treating the 
Veteran since October 2004.  He noted that the Veteran 
reported "experiencing hallucinations in the form of a 
secret friend called '[redacted]'...who lives under the tiles of his 
house."

A VA clinician in September 2008 diagnosed the Veteran with 
dementia not otherwise specified (NOS), with behavioral 
disturbances and psychosis.  She noted that the Veteran also 
had severe cognitive deterioration and insomnia, and that his 
increased thyroid-stimulating hormone (TSH) may influence his 
memory and behavior.  The clinician also noted that the 
Veteran's wife reported that the Veteran had experienced a 
psychotic command to kill her, as well as visual 
hallucinations.  The clinician prescribed medications, and 
assigned a GAF score of 30.

The Veteran was provided with another VA examination of his 
mental disorder in December 2008.  The Veteran's claims file 
was not available for review, but the examiner did review his 
medical records.  The examiner noted that the Veteran had 
been hospitalized for his mental disorder in September 2008.  
On examination, the Veteran had an inappropriate affect and 
dysphoric mood, had an attention disturbance, and was easily 
distracted.  The Veteran was intact to person and place, but 
not time.  The Veteran did not understand the outcome of his 
behavior.  The Veteran reported having a sleep impairment, 
but no delusions, hallucinations, obsessive or ritualistic 
behavior, panic attacks, episodes of violence, or suicidal or 
homicidal thoughts.  The examiner diagnosed the Veteran with 
conversion disorder with moderate symptoms, and assigned a 
GAF score of 60.  She opined that the Veteran's dementia, 
which began in 2005, was unrelated to and etiologically 
different from his conversion disorder.  The examiner further 
opined that the Veteran's mental disorders caused total 
occupational and social impairment, due to severe memory 
loss, selective mutism, and confusion.  However, the examiner 
did not opine on whether the Veteran's total occupational and 
social impairment was caused by his conversion disorder, his 
dementia, or a combination of both disorders.

In March 2009, a VA psychiatrist noted that the Veteran had 
been hospitalized several times due to depression, 
irritability and suicidal or homicidal ideations.  He noted 
that the Veteran had such symptoms as nightmares, flashbacks, 
and difficulty dealing with news or pictures with war-related 
content.  He also noted that the Veteran had periods of 
severe depressive symptoms, which led him to become isolated 
and lay in bed all day.  The VA psychiatrist also noted that 
the Veteran reported seeing "a man called [redacted], [who] made 
[comments] about him and asked him to harm people."  The 
psychiatrist found that the Veteran had a restricted affect, 
thought blocking, guarded and suspicious thought content, and 
active audiovisual hallucinations of "[redacted]."  The Veteran 
had no suicidal or homicidal ideas, and had very poor insight 
and judgment.  The VA psychiatrist diagnosed the Veteran with 
dementia NOS with behavioral disturbances and psychosis, 
major depression by history, PTSD by history, and psychosis 
NOS.  The VA psychiatrist assigned a GAF score of 30.

A VA psychiatrist diagnosed the Veteran with dementia NOS 
with behavioral disturbances and psychosis in April 2009.  He 
assigned a GAF score of 30.  The VA psychiatrist further 
noted that the Veteran told him that "[redacted]" had told him 
not to speak with him, and concluded that the Veteran had 
"severe cognitive deterioration" and was "still presenting 
visual hallucinations."  Later that month, a VA psychiatrist 
diagnosed the Veteran with dementia NOS with behavioral 
disturbances and psychosis, major depression by history, PTSD 
by history, and psychosis NOS, and assigned a GAF score of 
40.

In June 2009, a VA psychiatrist noted that, in response to 
medications, "the frequency of visual hallucinations of 
'[redacted]' has decreased, and the content [changed].  As 
described by the patient, the content of command to harm 
others has fully remitted.  He said that '[redacted]' now calms 
him....He said that he was seeing [redacted] in the office.  His 
reaction to the stimulus was neutral.  [The] patient denied 
suicidal or homicidal ideas."  Similarly, the Veteran's wife 
described the his condition as "very good," and noted that 
he is cooperative with respect to eating, bathing, and 
dressing.  She further described him as calm, but noted that 
he has nightmares that awaken him.  The VA psychiatrist 
diagnosed the Veteran with dementia NOS with behavioral 
disturbances and psychosis, and with psychosis NOS by 
history.  She assigned a GAF score of 40, and elaborated that 
"the patient needs pharmacological treatment otherwise he 
does not respond to behavioral interventions or re-direction, 
impairing his safety and others'....These considerations were 
frequent enough, as to warrant pharmacological intervention, 
outweighing the...risks of psychotropic medications."

In July 2009, the Veteran stated that [redacted] told him that 
the VA psychiatrist was a good person, and, as such, he was 
permitted to speak with her.  The psychiatrist noted that the 
Veteran was under treatment for senile dementia with 
psychosis and behavior disturbance.  The Veteran's spouse 
reported that he remained housebound because he feels 
persecuted, and continued to have crying spells and visual 
hallucinations.  However, she stated that he was no longer 
having episodes of aggressive and hostile behavior.  The 
Veteran explained that his crying spells were secondary to a 
combat experience in which 45 people died, including some of 
his friends.  The VA psychiatrist continued the Veteran's 
pharmacologic interventions, and diagnosed him with senile 
dementia with psychotic features.  She assigned a GAF score 
of 35 to 45.

In September 2009, the Veteran stated that he was not [his 
first name], but rather was Pepe, and he was feeling well.  
He denied any suicidal or homicidal ideations.  The Veteran's 
spouse reported that he was having nightmares.  His wife also 
indicated that, in response to his sedation while on 
medication, she had discontinued his medication, which had 
led to auditory command hallucinations from "[redacted]."  The 
VA psychiatrist advised the Veteran's spouse that the 
medication is "for the voices, and if she discontinues them 
it is expected that the voices [will return].  Therefore, [I] 
recommend...restart[ing the medication]."  The VA psychiatrist 
diagnosed him with senile dementia with psychotic features, 
and assigned a GAF score of 35 to 45.

The Veteran returned to Dr. Velez in February 2010-his 
eighteenth visit to that clinician.  The Veteran reported 
experiencing visual hallucinations, nightmares, memory 
problems, isolation, depression, and a lack of interest in 
activities.  On examination, Dr. Velez noted that the Veteran 
had an unstable and restricted affect, with anxiety episodes 
and feelings of hypervigilance with profound depressive 
crisis and occasional mutism.  The Veteran had auditory and 
visual hallucinations of [redacted].  The Veteran also reported 
suicidal ideation, and Dr. Velez noted that the Veteran had 
obsessions and poor judgment, and was crying during the 
interview.  Dr. Velez diagnosed the Veteran with 
multifactorial dementia due to a medical condition with 
behavioral disturbances, related to a previously diagnosed 
conversion disorder; he opined that that the Veteran "can 
not handle stressful situations and cannot perform any 
remunerative work."  Dr. Velez assigned a GAF score of 11 to 
25.

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal, the evidence supports a grant of 
100 percent for the Veteran's psychiatric symptoms.  The 
evidence recounted above generally shows the Veteran to 
suffer from total occupational and social impairment, due to 
such symptoms as persistent auditory and visual command 
hallucinations; suicidal and homicidal ideations; anhedonia; 
insomnia; disorientation to place; nightmares; poor 
concentration; crying spells; and memory loss, to include 
confusion about his own name.  38 C.F.R. §§ 4.3, 4.7, 4.130.

During the pendency of his appeal, the Veteran's GAF scores 
have ranged from 11 to 65, with the preponderance of those 
scores-including those provided by VA psychiatrists-ranging 
from 30 to 45.  Significantly, his GAF scores tend to be 
consistent with serious symptoms or any serious impairment in 
social, occupational or school functioning, and with some 
impairment in reality testing or communication.  In this 
regard, for the purposes of this decision, the Board has 
taken care to not distinguish between manifestations of 
service-connected conversion disorder and nonservice-
connected psychiatric disability in the absence of medical 
evidence which clearly does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  When it is not possible to 
separate the effects of a service-connected disorder and a 
nonservice-connected disorder, the principle of reasonable 
doubt dictates that such signs and symptoms be attributed to 
the service-connected disorder.  Mittleider, supra.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the evidence supports a 100 percent 
disability rating for entire appeal period, for the Veteran's 
conversion disorder, under Diagnostic Code 9424.  38 C.F.R. 
§§ 4.3, 4.130.  Based upon the guidance of the Court in Hart, 
21 Vet. App. 505 (2007), the Board has considered whether 
staged ratings are appropriate; however, in the present case, 
the Veteran's symptoms met the criteria for a 100 percent 
disability rating throughout the course of the period on 
appeal, and, as such, staged ratings are not warranted.


ORDER

A disability rating of 100 percent for conversion disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


